This is an action for damages to an auto-mobile belonging to the plaintiff, and for personal injuries suffered by him, alleged to have been caused by a collision between plaintiff's automobile and a motor-truck belonging to *Page 490 
Michael Dettling and driven by his employee, Fred Seiler. The cause was tried before the court sitting without a jury. The findings and judgment were in favor of the plaintiff in the sum of five hundred dollars, and defendant appeals.
Plaintiff was driving his automobile at a speed of about twenty miles an hour along the rails of the southeaster lycar-track on Howard Street, near Twelfth Street, in the city of San Francisco. Just ahead of him and proceeding at a speed of about twelve to fifteen miles an hour, the defendant, Fred Seiler, was driving a motor-truck along the portion of the street lying between the car-track and the southeasterly curb of the street. There was ample room for plaintiff and defendant, thus driving along the right half of the roadway, to continue in the same direction, or, while so driving, for plaintiff's automobile to overtake the truck driven by the defendant and to pass along the left-hand side thereof. This last plaintiff attempted to do, when the defendant Seiler, without sounding any warning, or gong, or giving any alarm or warning by word of mouth, or raising his hand, or otherwise giving any signal of his intention or purpose, and without looking to see whether there was sufficient space therefor, turned the motor-truck he was driving abruptly to the left and collided with plaintiff's automobile, throwing it across the street and against a pole on the northwesterly curb, wrecking and demolishing the machine and injuring plaintiff.
[1] There is a conflict in the testimony as to the rate of speed at which the two machines were progressing, and as to whether or not defendant Seiler turned the motor-truck in front of the plaintiff. Appellants contend that plaintiff was proceeding at an unlawful rate of speed and attempted to pass the motor-truck driven by Seiler without giving any warning of his approach, as required by the ordinance of the city of San Francisco, and, in fact, collided with the motor-truck, which was proceeding straight ahead. The court, however, found the facts as we have stated them to be true. There is no merit in the appeal.
The judgment is affirmed.
Richards, J., and Kerrigan, J., concurred. *Page 491